—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered July 26, 1996, convicting him of burglary in the third degree, upon his plea of guilty, and imposing *389sentence. The appeal brings up for review the denial, after a hearing (McGann, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
The police conduct in this case was justified in its inception and reasonably limited in scope at each successive step in response to the circumstances presented (see, People v De Bour, 40 NY2d 210; People v Hicks, 68 NY2d 234; People v Duuvon, 77 NY2d 541). Consequently, the Supreme Court correctly denied that branch of the defendant’s omnibus motion which was to suppress identification testimony and physical evidence. Mangano, P. J., Copertino, Krausman and McGinity, JJ., concur.